DETAILED ACTION
Amendment received filed on 06/30/2021.
Claims 1-13 and 16-22 are pending.
Claims 14-15 are canceled. 
Claims 1-13 and 16-22 are allowed.


Information Disclosure Statement
5.	As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 01/03/2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.


REASONS FOR ALLOWANCE
The present invention is directed to Sidelink Resource Signaling.  Each independent claim identifies the uniquely distinct features: regarding claim 1, to transmit acknowledgement signaling pertaining to sidelink data, the sidelink data comprising at least one data element, the acknowledgement signaling having a signaling format comprising at least one acknowledgement substructure, each of the at least one acknowledgment substructure carrying acknowledgement information pertaining to one of the at least one data element, each of the at least one acknowledgment substructure 
The closest prior art, Novlan et al., (US 20140328329 A1) disclose conventional way of sending a request for one or multiple D2D communication resources to an eNB by the first UE configured to transmit D2D messages. The method also includes determining one or multiple resources for D2D communication by an eNB for the first UE. The method also includes communicating D2D resource allocation information to the first UE. The method also includes communicating D2D resource allocation information by the first UE to multiple UEs; and transmitting D2D data by the first UE to multiple UEs. Methods for configuring and signaling D2D communication resources by relay or out-of-coverage UEs are also provided, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Seo et al., (US 2016/0270066 A1) disclose conventional way of transmitting ACK/NACK information in a wireless communication system are disclosed. In accordance with a method for transmitting ACK/NACK information, an ACK/NACK signal of downlink transmission in a downlink subframe set is transmitted in a single uplink subframe. In this case, if a first physical uplink control channel (PUCCH) format is established by a higher layer for a downlink receiver, and if one physical downlink shared channel (PDSCH) is transmitted in a downlink subframe set, the ACK/NACK information can be transmitted using a second PUCCH format on PUCCH resources established by 
Claims 2-4 encompasses limitations that are similar to claim 1. Thus, claims 2-4 are allowed based on the same reasoning as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473